Name: Commission Implementing Regulation (EU) 2018/579 of 16 April 2018 amending Council Regulation (EC) No 312/2003 as regards an additional Union tariff quota for certain agricultural products originating in Chile
 Type: Implementing Regulation
 Subject Matter: America;  European construction;  tariff policy;  international trade;  animal product
 Date Published: nan

 17.4.2018 EN Official Journal of the European Union L 97/11 COMMISSION IMPLEMENTING REGULATION (EU) 2018/579 of 16 April 2018 amending Council Regulation (EC) No 312/2003 as regards an additional Union tariff quota for certain agricultural products originating in Chile THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1) and in particular Article 5 thereof, Whereas: (1) By Council Decision (EU) 2017/1368 of 11 May 2017 (2), the Council authorised the signing and provisional application of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union. (2) The Third Additional Protocol provides for an additional tariff quota for release for free circulation in the Union of certain agricultural products originating in Chile. (3) It is necessary to amend Regulation (EC) No 312/2003 in order to provide for an additional tariff quota. (4) In accordance with Decision (EU) 2017/1368, and in particular Article 3 thereof, the additional tariff quota is to apply from 1 July 2013. This Regulation should therefore apply from the same date and should enter into force upon publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 312/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 46, 20.2.2003, p. 1. (2) OJ L 196, 27.7.2017, p. 1. ANNEX In the Annex to Regulation (EC) No 312/2003, the following row is added: 09.1944 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 1601 00 1602 41 1602 42 1602 49 Meat of swine, fresh, chilled or frozen; sausages and similar products, of meat, meat offal, or blood; food preparations based on these products; other prepared or preserved meat, meat offal or blood (of swine) 1 000 tonnes (*1) 100. (*1) 500 tonnes from 1.7.2013 to 31.12.2013 and 1 000 tonnes for each period thereafter from 1.1. to 31.12.